Use of sexual violence in conflicts in North Africa and the Middle East
The next item is the Commission statement on the use of sexual violence in conflicts in North Africa and the Middle East.
Member of the Commission. - Madam President, we must reject in the strongest possible terms any targeting of violence against women, from intimidation to sexual assault. These are abhorrent crimes, often perpetrated against the most vulnerable and defenceless people.
Unfortunately, it is a fact that many countries across the world, not only in North Africa and in the Middle East, still lack a proper legal framework to protect women and girls from violence. There is nothing to encourage the reporting of such attacks. Much more must be done to deter perpetrators and to hold them accountable for their actions. Women continue to endure discriminatory laws and deeply entrenched cultural inequality. In the case of Egypt, for example, the national committee formed to write the new constitution is composed only of men, and even the new cabinet has only one female minister.
This is not sustainable, as was made clear by the courage shown by Tunisian and Egyptian women during the recent events in their countries. If half the population is excluded from political and institutional reform, it can hardly succeed.
Against this backdrop, we strongly condemn the increasing reports of severe human rights violations including rape, sexual assault and severe humiliation of women activists. The European Union is committed to strengthening the role of women in political, civil, social, economic and cultural spheres, as well as to fighting against discrimination and impunity. This is why one of the EU's eight Human Rights Guidelines explicitly aims to 'promote gender equality and combat discrimination against women'. And the Barcelona Declaration of 1995, which established the Euro-Mediterranean Partnership, specifically reinforces this commitment for the Euromed region.
Gender equality is one of the five-year work plan priorities agreed by the Heads of State at the Barcelona Summit in 2005, held to commemorate the 10th anniversary of the Euro-Mediterranean partnership.
In view of these commitments, the Euro-Mediterranean Ministerial conference on strengthening the role of women in society, held in November 2006 in Istanbul, started an innovative and pioneering process. Ministers (including those from Algeria, Jordan, Lebanon, Morocco, Occupied Palestinian Territory, Syria and Tunisia) agreed to embrace a holistic approach based on the following interlinked priorities: first, women's political and civil rights; second, women's social and economic rights and sustainable development; and finally, women's rights in the cultural sphere and the role of communications and the mass media.
Since the 2006 conference, work has been ongoing on implementation of a Common Framework of Action, in particular, through the pursuit of country priorities, with a follow-up mechanism and reports published by the European Commission. The partners in the Union for the Mediterranean reaffirmed their commitments to this at the second Ministerial conference in Marrakesh in November 2009. Civil society was fully involved in the discussions. Increasing awareness and visibility of the process was one of the big challenges agreed by almost all participants in the process.
Beyond this regional framework, the European Union's bilateral dialogue, including through sub-committees dealing with gender issues, is an important method for addressing these pressing concerns.
Let me conclude, Madam President, by saying that the European Union will not tolerate violence against women in any form and we will use every avenue we can to prevent it.
on behalf of the PPE Group. - Madam President, Commissioner, I really appreciate the Commission's strong commitment to condemning violence against women as a weapon of war - used systematically in armed conflict for a variety of purposes including humiliation, intimidation, political terror, extracting information, rewarding soldiers, and even ethnic cleansing. Violence against women in armed conflict is largely based on traditional views of women as property. Because women in many cultures play the role of transmitters of culture and symbols of nations, violence against women is also used as a means of attacking a society's values and its honour.
The Rome Statute of the International Criminal Court recognises sexual violence as part of an attack against civilians - against humanity - as being a war crime. Various forms of sexual violence in armed conflict, including sexual slavery, forced marriage and forced pregnancy, are war crimes and should be considered as grave breaches of the Geneva Convention. Too often, those responsible for acts of sexual violence in war go unpunished; too often, violence against women is accepted as an unavoidable part of war; too often, its perpetrators are granted amnesty as part of peace deals.
It is time to condemn these inhuman practices in any part of the world, and our message today should be that perpetrators of these war crimes can no longer go unpunished.
Madam President, in contrast with reports now reaching us from Libya, where we are seeing only men fighting on the frontline, the images of a month or so ago from the main square in Benghazi, from Tahrir Square, and from the demonstrations in Tunisia, Bahrain, Syria, Jordan and Morocco showed women of all ages calling for freedom, justice and democracy. Women, and particularly young women, had, and continue to have, a key role in the uprisings in North Africa and the Arab world. Their destiny in these countries, marked by strongly patriarchal and religious traditions, will not only be indicative of but also decisive for the path that these countries follow over the months and years to come in search of democracy and respect for human rights. The EU therefore needs to prioritise supporting the women who bravely launched the protests of the Arab Spring, including through funding civil society organisations and through political, technical and financial aid for women who want to participate actively, encouraging their involvement in all democratic institutions and organs of political and economic power as members, candidates of political parties, and so on.
It is also imperative that the EU mobilise all its efforts at the highest level to combat attempts at intimidation, reprisals and sexual violence perpetrated against women who dare to raise their voice. Examples such as virginity tests being forced on women who protested in Tahrir Square on 8 March or the rape and imprisonment of Iman al-Obeidi in Libya are utterly intolerable crimes, as Commissioner Füle has said. We are expecting the High Representative and the Commissioner to demand an immediate and independent investigation into these cases, making examples of them so that they will not be repeated.
on behalf of the ALDE Group. - Madam President, the ALDE Group proposed and initiated this debate, as we want to express our concern tonight at the situation of women in North Africa and the Middle East in the face of the current political change and turmoil. During the past few weeks, we have witnessed severe violations of human rights in Libya and Egypt, particularly affecting women. I am not going to enter into the details of all these cases, but let me mention just two symbolic and worrying situations that should be condemned immediately.
Iman al-Obeidi, a Libyan woman, has told the international press that she was gang-raped and subsequently detained by pro-Gaddafi soldiers and interrogated for 72 hours before being released. In Egypt, as my colleagues have mentioned, several female protestors have claimed they were subjected to so-called virginity tests - and also raped by soldiers - and some of them are now being tried for 'failing' such tests. These cases have provided additional evidence that rape is still used as a weapon in times of conflict in order to terrorise and humiliate the civilian population.
It would be unacceptable not to raise our voices against these terrible atrocities being committed against women. We call on the Commission and the Council strongly to oppose and condemn the use of sexual assault, intimidation and any other form of abuse of women taking place in the context of the current events in North Africa and the Middle East. We also need to use all our available policy instruments in order to guarantee that, after the transition of these societies, women's rights will be guaranteed and upheld.
Yesterday, we adopted our report on an EU policy framework to fight violence against women, and it would be unacceptable to have double standards when it comes to our policy action outside the Union. In this regard, the promotion of women's rights must be fully integrated into the European Neighbourhood Policy, its programmes and projects and, at the same time, specific policies for women's rights and empowerment must be put in place.
Madam President, the forced so-called virginity tests inflicted by the Egyptian army on women protestors in Tahrir Square and the multiple rape of a Libyan woman by soldiers are horrific crimes which have given rise to today's motion for a resolution. We cannot rule out the possibility of more sexual violence being committed by all sides in the conflicts in North Africa and the Middle East.
Last November, we in the European Parliament called on the EU Member States and the EU itself finally to take seriously the situation of women in wars and armed conflicts. At that point, the representative of the High Representative of the Union for Foreign Affairs, Baroness Ashton, reported on the progress that had been made. There is now an improved international framework for preventing violence against women in conflict regions and several countries have also adopted national action plans. The exchange of best practices is very important.
The EU has already provided EUR 300 million for measures including medical provision and a further EUR 200 million has been authorised for the implementation of UN Security Council Resolution 1325. There are plans to introduce local strategies in conflict zones in 2011. The training of staff plays a very important role in this respect. Therefore, it is necessary for all these experiences and measures to be incorporated and taken into account in the implementation of the EU pact for partnership and democracy with the Southern Mediterranean countries. You will definitely have the support of the European Parliament for this work.
Madam President, we know that women have been participating actively in the uprisings calling for more democracy, rights and freedoms in North Africa and the Middle East. However, we also know that they are subject to a generalised and systemic practice of rape and sexual slavery, which are recognised as crimes against humanity and war crimes under the Geneva Convention.
In view of this, the reports emerging, whether from the Democratic Republic of the Congo, or from Egypt, from Libya or from other countries, are alarming. We therefore call for effective diplomatic action that vigorously opposes the use of sexual aggression, intimidation and harassment of women in North Africa and the Middle East, or in any other place.
We would also highlight the importance of acknowledging women's role in the revolutions, and stress the need to guarantee their rights, including their participation in the new democratic, legal, economic and political structures of these societies, bringing the centuries-old discrimination that they have suffered to an end.
(NL) Madam President, the revolutions in North Africa and the Middle East have also brought opportunities. The work of rebuilding the country and of establishing democracy in Tunisia and Egypt can really start now. In the squares and streets of Cairo, Tunis and Benghazi, women have been, and continue to be, an important part of the revolutions. There are so many opportunities, but there are also dangers.
The claims made on television by a young Libyan woman that she had been raped by Gaddafi's troops shook the general public. However, these were not the first such reports, and there have been others since. Sexual violence is being used as a tool for oppressing women and for silencing them, for example, in Cairo, where women have been abused and subjected to virginity tests by the military. In the war in Libya, violence against women is being used as a weapon. In the power vacuum which arises in times of lawlessness, there is no control. Women lose the protection of the law. We therefore need to send out a clear signal, Madam President, that this cannot and should not be allowed to happen! We need to send out a clear signal to the new leaders that crimes of this kind must be investigated and punished. No one with these crimes on their conscience should be allowed to get away with it.
I would also like to emphasise that these women must be protected and that the role of women in the rebuilding of society must not be overlooked. Women's rights must be enshrined in law and, to that end, women should also be appointed to positions on constitutional committees, in parliaments and governments, so that things like education for women, their rights and the combating of harmful traditional practices are placed high on the agenda. Economic independence is a key component of the empowerment of women and entrepreneurship should be encouraged, for example, through the use of micro-credits.
Madam President, sexual assaults against women - and, in some cases, also against men - in North Africa and the Middle East are a grave concern and need to be addressed promptly by the authorities in the region, both the new democratic forces and the older regimes.
I would like to call on the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy, Baroness Ashton, to discuss the devastating situation with regard to sexual violence in this region with representatives of the target countries in the context of the Southern Dimension of the European Neighbourhood Policy, with a view to bringing the perpetrators to justice and securing respect for the human rights of both women and men.
I consider that sexual violence is the worst sort of warfare. It should be avoided at all cost and should be punished in the harshest possible way.
(GA) Madam President, two months ago, we were talking about violence against women in Europe. It was stated then that up to 25% of European women had suffered violence. Now we are talking about sexual violence against women in conflicts in North Africa and the Middle East. It is a sorry tale and can no longer be tolerated. Therefore, it is important that we discuss it and do something to prevent it.
Unfortunately, not just in war but also in peace, there is a very archaic attitude to women in the entire continent of Africa. It is obviously exacerbated in time of war. However, I agree with the Commissioner that we have to highlight these matters and, in particular, try and bring the people who commit these crimes to account. In that way, hopefully, at some stage, we may get a change of attitude and an elimination of this abominable practice.
(SK) Madam President, sexual violence does not constitute a violation of female human rights or male human rights. Rights do not exist in this form. Sexual violence is a crime against human dignity, which is a fundamental right of every human being, women as well as men. This holds true not only in Europe, but also in Egypt, Libya, the Democratic Republic of the Congo and other countries in Africa and the Middle East referred to in this resolution. Military conflicts cannot be a mitigating factor. In the Democratic Republic of the Congo, it began with the rape of women, and now men are being raped as well. Resolutions, however, are mere words. We must also act. The Commission must start to monitor worldwide human rights violations in detail and, at the same time, must propose instruments through which Europe can enforce compliance, in case of need. Failing this, the partnerships in which we are investing so much may as well be called ransom payments.
Member of the Commission. - Madam President, I would say to the honourable Members that the questions and specific cases that they have brought to our attention today are indeed very serious and are a black mark hanging over the developments which have taken place over the recent weeks in North Africa and the Middle East. I have taken note of the issues they have raised in this debate and of the suggestions made.
As I said, the European Union has a number of instruments in place and will do everything to support greater participation of women in civil and political life, free from threats, intimidation and violence.
I would also like to bring to Members' attention some positive recent developments, such as the creation of a Human Rights Office in the Gulf Cooperation Council secretariat. We should welcome such steps. Our support for international organisations, not least United Nations Women, and for civil society, will be instrumental in supporting change from within. This also shows why our policy of dialogue and engagement is so important and must continue, not least with our new interlocutors.
I have received five motions for resolution tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 7 April.
Written statements (Rule 149)
Sexual violence is an exceptionally repulsive means of conducting a war and a hideous tool for fighting or humiliating the other side of a conflict. In the case of North Africa and the Middle East, these practices are particularly cruel, because they reveal a huge scale of cynicism and demoralisation, for the dominant religion in the region has a very restrictive approach to sexual matters. Those who commit acts of sexual violence break a great many rules and codes of behaviour. War and conflict often bring unimaginable evil out of such people. We will fight this and we will never cease our condemnation of this barbarity.